Citation Nr: 0321098	
Decision Date: 08/22/03    Archive Date: 09/02/03

DOCKET NO.  01-07 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for refractive error.  

3.  Entitlement to an initial compensable evaluation for 
Sebaceous cysts, scars status post removal.

4.  Entitlement to an initial evaluation in excess of 30 
percent for bronchial asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel

INTRODUCTION

The veteran had active duty from September 1991 to September 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision by the 
Houston, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA), that denied the above claims for 
entitlement to service connection for bilateral hearing loss 
and refractive error.  Also, the RO granted service 
connection for epithelial/sebaceous cyst, status post 
multiple excisions, and assigned a zero percent rating, and 
granted service connection for asthma with bronchitis, and 
assigned a 10 percent rating.  

In a July 2002 rating decision, the RO increased the rating 
for bronchial asthma from 10 to 30 percent disabling.  The 
claim is still before the Board because on a claim for an 
original or increased rating, the claimant will generally be 
presumed to be seeking the maximum benefit allowed by law and 
regulations.  AB v. Brown, 6 Vet.App. 35, 39 (1993).  

During the course of this appeal, the veteran attempted to 
change his representation from Disabled America Veterans 
(DAV) to AMVETS.  In May 2003, AMVETS did not accept the 
change in representation because the veteran already had a 
pending appeal.  DAV is the current representative and 
submitted statements on the veteran's behalf for this appeal.  


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), was enacted in November 
2000.  Among other things, the VCAA expanded VA's duty to 
notify the claimant and his representative, if any, 
concerning certain aspects of claim development.  
Specifically, upon receipt of a complete or substantially 
complete application, VA must notify the claimant and his 
representative, if any, of any information or lay or medical 
evidence not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a).  The notice 
should indicate what information should be provided by the 
claimant and what information VA will attempt to obtain on 
the claimant's behalf.  Id.

With the exception of a letter written to the veteran by the 
RO in March 2002 regarding the claim for an increased 
evaluation for bronchial asthma, review of the claims folder 
fails to reveal notice from the RO to the veteran that 
complies with VCAA requirements for all four issues on 
appeal.  Therefore, a remand to the RO is required in order 
to correct this deficiency.  See Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  The Board acknowledges that because the veteran 
submitted his claim for benefits in August 1999, prior to the 
enactment of the VCAA, notice to the veteran at that time as 
to the types of evidence needed to substantiate his claims 
and the respective responsibilities of each party to obtain 
that evidence might not have appeared necessary as a 
practical matter.  Nonetheless, because the claim was still 
pending at the time of the effective date of the VCAA, its 
notice requirements must be satisfied.  

In addition, the Board notes that the VA examination afforded 
the veteran in February 2002 for bronchial asthma was 
incomplete.  In order for this disability to be properly 
rated, the veteran should be afforded a new respiratory 
examination wherein a pulmonary function test is included in 
the examination results.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should provide the veteran 
appropriate notice under the VCAA.  Such 
notice should specifically apprise him of 
the evidence and information necessary to 
substantiate his claims and inform him 
whether he or VA bears the burden of 
producing or obtaining that evidence or 
information, and of the appropriate time 
limitation within which to submit any 
evidence or information.  38 U.S.C.A. 
§ 5103(a) and (b) (West 2002); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

2.  The veteran should be afforded a VA 
respiratory examination to determine the 
current level of severity of his service-
connected bronchial asthma disability.  
In particular, the veteran should undergo 
a pulmonary function test.  The claims 
folder must be made available to the 
examiner for review during the course of 
examination.  

4.  The RO should review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance  Act of 2000, 
Pub. L. No. 106-475 is completed.  If 
further action is required, the RO should 
undertake it before further adjudication 
of the claim.

5.  The RO should readjudicate the 
veteran's claims, with application of all 
appropriate laws and regulations, 
including consideration of any additional 
information obtained as a result of this 
remand.  If the decision with respect to 
the claims remains adverse to the 
veteran, he and his representative should 
be furnished an SSOC and afforded a 
reasonable period of time within which to 
respond thereto.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



_________________________________________________
	JAMES L. MARCH 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

